People v Farmer (2014 NY Slip Op 08453)





People v Farmer


2014 NY Slip Op 08453


Decided on December 3, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 3, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
CHERYL E. CHAMBERS
JEFFREY A. COHEN
BETSY BARROS, JJ.


2013-07520
 (Ind. No. 12-00448)

[*1]The People of the State of New York, respondent,
v Tyrone Farmer, appellant.


Yvonne Shivers, New York, N.Y., for appellant.
Janet DiFiore, District Attorney, White Plains, N.Y. (Raffaelina Gianfrancesco, Laurie G. Sapakoff, and Steven A. Bender of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Westchester County (Adler, J.), rendered June 13, 2013, convicting him of burglary in the second degree, criminal mischief in the fourth degree, criminal possession of stolen property in the fifth degree (two counts), and petit larceny, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's valid waiver of his right to appeal precludes review of his contention that the sentence imposed was excessive (see People v Sanders, 112 AD3d 748, 750, lv granted 22 NY3d 1160; see generally People v Lopez, 6 NY3d 248, 255; People v Brown, 122 AD3d 133, 133).
MASTRO, J.P., CHAMBERS, COHEN and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court